DETAILED ACTION
Amendments submitted on March 14, 2022 for Application No. 16/914063 are presented for examination by the examiner. The first set of claims was submitted on November 30, 2020 and a preliminary amendment was submitted on January 15, 2021. The preliminary amendment submitted on January 15, 2021 is currently under examination.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed March 14, 2022 have been considered but they are not persuasive. In the remarks applicant argues:
I)	On page 8, Applicant argues that the Double Patenting rejection should be withdrawn.
The Terminal Disclaimer submitted on March 14, 2022 has been approved; therefore, the Double Patenting rejection has been withdrawn.

II)	On pages 8-10, Applicant argues that the cited prior art does not teach “determining, based on an identifier for a product class, and based on at least one portion of the first key, a second key associated with the product class, wherein the product class comprises the first computing device, and wherein the identifier for the product class is accessible by the first computing device”.
The Examiner disagrees and in no way concedes nor subscribes to Applicant's summarization or distillation of the art of record. It has been held "All of the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art." In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968).
Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-17, 77, 92, 95-96, teaches generating new intermediate keys for each transaction using the base level key and a portion of device identifying information. Therefore, Kean teaches generating a second key based on a device identifier and a first key, but does not specifically teach using an identifier of a product class. For that the Zhang art was added. Zhang, abstract, Figures 1 and 9-11, and paragraphs 7-8, 13, 37-43, 47-48, 88, 124-127, 147-148, and 181-182, teaches obtaining a group ID of a group based on the machine type of the group, generating a group key based on the group ID, and transmitting the group key. The group key is later used to perform encrypted group communications between the base station and the group. Therefore, Zhang teaches generating a key based on a group ID which is based on the type of devices being used i.e. an identifier of a product class. It would have been obvious for the keys of Kean to be generated based on a product/service as the keys of Kean are generated based on device identifying information and can be varied to be generated based on a product/service information such as the group/service ID of Zhang. In this combination, the group ID would be used instead of the device ID of Kean in the key generation process to result in a system that uses the base key and the group ID (product class ID) to generate a second key to access a service. Additionally, Kean, paragraphs 78-80, teaches that the base level key is stored. As the base level key and device identifying information of Kean and the group/service ID and keys of Zhang are used by multiple devices they must be, at least temporarily, stored and accessible.
 Therefore, the cited prior art does teach the claim limitation in question. It has been held that a publication is good for all it teaches to persons of ordinary skill in the art. In re Fritch, 972 F.2d 1260, 1264 (Fed. Cir. 1992). A reference is good for all it teaches. In re Meinhardt, 392 F.2d 273, 280 (CCPA 1968). Finally, it is well established that a reference is good for all it fairly teaches a person having ordinary skill in the art, even when the teaching is a cursory mention. E.g., In re Mills, 470 F.2d 649, 651 (CCPA 1972).

III)	On pages 10-11, Applicant argues that the Office Action does not consider the claims as a whole.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, it would have been obvious to incorporate the group ID of Zhang into the key calculations of Kean.
Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-17, 77, 92, 95-96, teaches generating new intermediate keys for each transaction using the base level key and a portion of device identifying information. Therefore, Kean teaches generating a second key based on a device identifier and a first key, but does not specifically teach using an identifier of a product class. For that the Zhang art was added. Zhang, abstract, Figures 1 and 9-11, and paragraphs 7-8, 13, 37-43, 47-48, 88, 124-127, 147-148, and 181-182, teaches obtaining a group ID of a group based on the machine type of the group, generating a group key based on the group ID, and transmitting the group key. The group key is later used to perform encrypted group communications between the base station and the group. Therefore, Zhang teaches generating a key based on a group ID which is based on the type of devices being used i.e. an identifier of a product class. It would have been obvious for the keys of Kean to be generated based on a product/service as the keys of Kean are generated based on device identifying information and can be varied to be generated based on a product/service information such as the group/service ID of Zhang. In this combination, the group ID would be used instead of the device ID of Kean in the key generation process to result in a system that uses the base key and the group ID (product class ID) to generate a second key to access a service.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 7-9, and 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kean et al. (US 2012/0300938) hereinafter referred to as Kean in view of Zhang et al. (US 2014/0233736) hereinafter referred to as Zhang.

As per claim 1, Kean discloses A method comprising: 
receiving, at a first computing device from a service provider, a first key associated with a service (Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-16, 74-76, 86, 91-92, 95, teaches a user device registering with a service and transmitting requested information to the service. The service then generates a base level key and transmits the base level key to the user device.); 
determining, based on [identifying information], and based on at least one portion of the first key, a second key associated with … the first computing device, wherein the [identifying information] is accessible by the first computing device (Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-17, 77, 92, 95-96, teaches generating new intermediate keys for each transaction using the base level key and a portion of device identifying information. As the base level key and device identifying information of Kean are used by multiple devices they must be, at least temporarily, stored and accessible.); and 
causing, based on the second key …, the service to be activated at the first computing device (Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-17, 79-80, 96-99, teaches a using the new intermediate keys to encrypt and decrypt communications between the user device and a service provider such as for payment of a service. Kean, paragraph 3, teaches that payment of a service is providing/activating a service.)  
However, Kean does not specifically teach that the keys are associated with a product class.
Zhang discloses determining, based on an identifier for a product class, … a second key associated with the product class, wherein the product class comprises the first computing device, and wherein the identifier for the product class is accessible by the first computing device; and causing, based on the second key and the product class, the service to be activated at the first computing device (Zhang, abstract and Figure 1 and associated texts such as paragraphs 7-8, 13, 37-43, 88, teaches obtaining a group ID of a group based on the machine type of the group, generating a group key based on the group ID, and transmitting the group key. The group key is later used to perform encrypted group communications between the base station and the group. Zhang, Figures 9-11 and associated texts such as paragraphs 47-48, 124-127, 147-148, and 181-182, teaches a device requesting a service by sending a service ID, a service key is generated based on the service ID, and the service key is used to perform encrypted communications to access a service. As the group/service ID and keys of Zhang are used by multiple devices they must be, at least temporarily, stored and accessible.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Zhang with the teachings of Kean. Kean teaches generating a base level key for a device and later performing encrypted communications with the device to access a service using transaction specific keys that are generated based on the base level key and device identifying information. Zhang teaches that keys can be group or service based such as based on the type of machine or the type of service requested. Therefore, it would have been obvious for the keys of Kean to be generated based on a product/service as the keys of Kean are generated based on device identifying information and can be varied to be generated based on a product/service information such as the group/service ID of Zhang.

As per claim 2, Kean in view of Zhang discloses The method of claim 1, wherein the first key is associated with at least one of: a setting of the first computing device, a hardware feature of the first computing device, or a state of a function of the first computing device (Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-17, 74-80, 86, 91-92, 95-99, teaches that the keys are generated based on device identifying information. Kean, paragraph 76, teaches that the base level key can be associated with the manufacturer or a device specific key. Zhang, abstract, Figures 1 and 9-11, and paragraphs 7-8, 13, 37-43, 47-48, 88, 124-127, 147-148, and 181-182, teaches generating keys based on the type of machine or type of service requested.) 

As per claim 3, Kean in view of Zhang discloses The method of claim 1, wherein determining the second key comprises: determining, based on a key creation function applied to the at least one portion of the first key, the second key, wherein the key creation function comprises at least one of: a cryptographic function, a hash function; a non-reversible key creation function; or a non-reusable key creation function (Kean, paragraph 77, teaches using hashing to generate the keys.)

As per claim 5, Kean in view of Zhang discloses The method of claim 1, wherein causing the service to be activated at the first computing device comprises at least one of: causing a hardware feature of the first computing device to be activated; causing a function of the first computing device to be activated; causing a class of services to be activated at the first computing device; modifying a software module of the first computing device; modifying a configuration setting of the first computing device; or causing a component of the first computing device to be powered on (Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-17, 79-80, 96-99, teaches a using the new intermediate keys to encrypt and decrypt communications between the user device and a service provider such as for payment of a service. Kean, paragraph 3, teaches that payment of a service is providing/activating a service. Zhang, Figures 9-11 and associated texts such as paragraphs 47-48, 124-127, 147-148, and 181-182, teaches a device requesting a service by sending a service ID, a service key is generated based on the service ID, and the service key is used to perform encrypted communications to access a service.) 

As per claim 7, Kean in view of Zhang discloses The method of claim 1, further comprising: sending, to a second computing device associated with the service provider, a request for one or more keys, wherein the request comprises one or more settings associated with the first computing device, and wherein the service is associated with the one or more settings (Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-16, 74-76, 86, 91-92, 95, teaches a user device registering with a service and transmitting requested information to the service. The service then generates a base level key and transmits the base level key to the user device. This requires the user device to send a provisioning request as well as device identifying information. Zhang, Figures 9-11 and associated texts such as paragraphs 47-48, 124-127, 147-148, and 181-182, teaches a device requesting a service by sending a service ID, a service key is generated based on the service ID, and the service key is used to perform encrypted communications to access a service.)  

As per claim 8, Kean discloses A method comprising: 
receiving, by a first computing device via a second computing device, a request for one or more keys, wherein the request comprises one or more [informations] associated with the second computing device, wherein the second computing device is associated with [identifying information] accessible by the second computing device (Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-16, 74-76, 86, 91-92, 95, teaches a user device registering with a service and transmitting requested information to the service. The service then generates a base level key and transmits the base level key to the user device. This requires the user device to send a provisioning request as well as device identifying information. As the base level key and device identifying information of Kean are used by multiple devices they must be, at least temporarily, stored and accessible.); 
determining, based on the one or more [informations] associated with the second computing device, a first key (Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-17, 74-80, 86, 91-92, 95-99, teaches that the keys are generated based on device identifying information. Kean, paragraph 76, teaches that the base level key can be associated with the manufacturer or a device specific key.) ; and 
sending, to the second computing device, the first key, wherein the first key causes the second computing device to determine a second key and activate a service associated with the first key and the second key, and wherein the second computing device determines the second key based on the [identifying information] and at least one portion of the first key (Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-16, 74-76, 86, 91-92, 95, teaches a user device registering with a service and transmitting requested information to the service. The service then generates a base level key and transmits the base level key to the user device. Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-17, 77, 92, 95-96, teaches generating new intermediate keys for each transaction using the base level key and a portion of device identifying information. Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-17, 79-80, 96-99, teaches a using the new intermediate keys to encrypt and decrypt communications between the user device and a service provider such as for payment of a service. Kean, paragraph 3, teaches that payment of a service is providing/activating a service.)
However, Kean does not specifically teach that the keys are generated based on one or more settings.
Zhang discloses receiving, by a first computing device via a second computing device, a request for one or more keys, wherein the request comprises one or more settings associated with the second computing device, wherein the second computing device is associated with an identifier for a product class accessible by the second computing device; determining, based on the one or more settings associated with the second computing device, a first key; and sending, to the second computing device, the first key … , and wherein the second computing device determines the second key based on the identifier for the product class … (Zhang, abstract and Figure 1 and associated texts such as paragraphs 7-8, 13, 37-43, 88, teaches obtaining a group ID of a group based on the machine type of the group, generating a group key based on the group ID, and transmitting the group key. The group key is later used to perform encrypted group communications between the base station and the group. Zhang, Figures 9-11 and associated texts such as paragraphs 47-48, 124-127, 147-148, and 181-182, teaches a device requesting a service by sending a service ID, a service key is generated based on the service ID, and the service key is used to perform encrypted communications to access a service. As the group/service ID and keys of Zhang are used by multiple devices they must be, at least temporarily, stored and accessible.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Zhang with the teachings of Kean. Kean teaches generating a base level key for a device and later performing encrypted communications with the device to access a service using transaction specific keys that are generated based on the base level key and device identifying information. Zhang teaches that keys can be group or service based such as based on the type of machine or the type of service requested. Therefore, it would have been obvious for the keys of Kean to be generated based on a product/service as the keys of Kean are generated based on device identifying information and can be varied to be generated based on a product/service information such as the group/service ID of Zhang.

As per claim 9, Kean in view of Zhang discloses The method of claim 8, wherein the one or more settings are associated with the identifier for the product class accessible the second computing device (Zhang, abstract and Figure 1 and associated texts such as paragraphs 7-8, 13, 37-43, 88, teaches obtaining a group ID of a group based on the machine type of the group, generating a group key based on the group ID, and transmitting the group key. The group key is later used to perform encrypted group communications between the base station and the group. Zhang, Figures 9-11 and associated texts such as paragraphs 47-48, 124-127, 147-148, and 181-182, teaches a device requesting a service by sending a service ID, a service key is generated based on the service ID, and the service key is used to perform encrypted communications to access a service. The group/service ID is associated with the type of device or the type of service requested. Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-17, 77, 92, 95-96, teaches generating new intermediate keys for each transaction using the base level key and a portion of device identifying information. As the base level key and device identifying information of Kean and the group/service ID and keys of Zhang are used by multiple devices they must be, at least temporarily, stored.) 

As per claim 14, Kean in view of Zhang discloses The method of claim 8, further comprising: causing, by the second computing device, based on the first key and the second key, the service to be activated at the second computing device, wherein the second key is based at least on the first key (Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-17, 79-80, 96-99, teaches a using the new intermediate keys to encrypt and decrypt communications between the user device and a service provider such as for payment of a service. Kean, paragraph 3, teaches that payment of a service is providing/activating a service. Zhang, Figures 9-11 and associated texts such as paragraphs 47-48, 124-127, 147-148, and 181-182, teaches a device requesting a service by sending a service ID, a service key is generated based on the service ID, and the service key is used to perform encrypted communications to access a service.)

As per claim 15, Kean discloses A method comprising: 
sending, by a first computing device to a second computing device, a request associated with activation of a service at the first computing device (Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-16, 74-76, 86, 91-92, 95, teaches a user device registering with a service and transmitting requested information to the service. The service then generates a base level key and transmits the base level key to the user device. This requires the user device to send a provisioning request as well as device identifying information.); 
determining, based on at least one portion of a first key associated with the second computing device, and based on [identifying information] …, a second key … (Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-17, 77, 92, 95-96, teaches generating new intermediate keys for each transaction using the base level key and a portion of device identifying information.); and 
causing, based on the second key, the service to be activated at the first computing device (Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-17, 79-80, 96-99, teaches a using the new intermediate keys to encrypt and decrypt communications between the user device and a service provider such as for payment of a service. Kean, paragraph 3, teaches that payment of a service is providing/activating a service.)  
However, Kean does not specifically teach that the keys are associated with a product class.
Zhang discloses determining, based on … an identifier for a product class, a second key, wherein the product class comprises the first computing device; and causing, based on the second key and the product class, the service to be activated at the first computing device (Zhang, abstract and Figure 1 and associated texts such as paragraphs 7-8, 13, 37-43, 88, teaches obtaining a group ID of a group based on the machine type of the group, generating a group key based on the group ID, and transmitting the group key. The group key is later used to perform encrypted group communications between the base station and the group. Zhang, Figures 9-11 and associated texts such as paragraphs 47-48, 124-127, 147-148, and 181-182, teaches a device requesting a service by sending a service ID, a service key is generated based on the service ID, and the service key is used to perform encrypted communications to access a service.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Zhang with the teachings of Kean. Kean teaches generating a base level key for a device and later performing encrypted communications with the device to access a service using transaction specific keys that are generated based on the base level key and device identifying information. Zhang teaches that keys can be group or service based such as based on the type of machine or the type of service requested. Therefore, it would have been obvious for the keys of Kean to be generated based on a product/service as the keys of Kean are generated based on device identifying information and can be varied to be generated based on a product/service information such as the group/service ID of Zhang.

As per claim 16, Kean in view of Zhang discloses The method of claim 15, wherein the request comprises one or more settings associated with the first computing device, and wherein the service is associated with the one or more settings (Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-16, 74-76, 86, 91-92, 95, teaches a user device registering with a service and transmitting requested information to the service. The service then generates a base level key and transmits the base level key to the user device. This requires the user device to send a provisioning request as well as device identifying information. Zhang, Figures 9-11 and associated texts such as paragraphs 47-48, 124-127, 147-148, and 181-182, teaches a device requesting a service by sending a service ID, a service key is generated based on the service ID, and the service key is used to perform encrypted communications to access a service. Therefore, the group/service ID is associated with the service being requested.)

As per claim 17, Kean in view of Zhang discloses The method of claim 15, wherein the identifier for the product class is accessible by the first computing device (Kean, paragraphs 78-80, teaches that the base level key is stored. Zhang, abstract, Figures 1 and 9-11, and paragraphs 7-8, 13, 37-43, 47-48, 88, 124-127, 147-148, and 181-182, teaches generating keys based on the type of machine or type of service requested. As the base level key and device identifying information of Kean and the group/service ID and keys of Zhang are used by multiple devices they must be, at least temporarily, stored.)

As per claim 18, Kean in view of Zhang discloses The method of claim 15, wherein the service comprises at least one of: a communication session service, a network access service, a video service, an audio service, a short message service, or a multimedia message service (Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-17, 77, 92, 95-96, teaches generating new intermediate keys for each transaction using the base level key and a portion of device identifying information. These are “transaction specific key” and are considered as being part of “a communication session service” and the keys are used to encrypt messages being send over communication sessions.)

As per claim 19, Kean in view of Zhang discloses The method of claim 15, further comprising:Atlanta #3306737 v34ATTORNEY DOCKET NO.: 26141.0142U2 APPLICATION NO.: 16/914,063receiving, from the second computing device, the first key, wherein the first key is associated with the service (Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-16, 74-76, 86, 91-92, 95, teaches a user device registering with a service and transmitting requested information to the service. The service then generates a base level key and transmits the base level key to the user device. As the base level key is used to generate other keys to access the service, it is considered as associated with the service. Zhang, Figures 9-11 and associated texts such as paragraphs 47-48, 124-127, 147-148, and 181-182, teaches a device requesting a service by sending a service ID, a service key is generated based on the service ID, and the service key is used to perform encrypted communications to access a service.) 

As per claim 20, Kean in view of Zhang discloses The method of claim 15, wherein causing the service to be activated at the first computing device comprises at least one of: causing a hardware feature of the first computing device to be activated; causing a function of the first computing device to be activated; causing a class of services to be activated at the first computing device; modifying a software module of the first computing device; modifying a configuration setting of the first computing device; or causing a component of the first computing device to be powered on (Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-17, 79-80, 96-99, teaches a using the new intermediate keys to encrypt and decrypt communications between the user device and a service provider such as for payment of a service. Kean, paragraph 3, teaches that payment of a service is providing/activating a service. Zhang, Figures 9-11 and associated texts such as paragraphs 47-48, 124-127, 147-148, and 181-182, teaches a device requesting a service by sending a service ID, a service key is generated based on the service ID, and the service key is used to perform encrypted communications to access a service.)

As per claims 21, 23, and 25, Kean in view of Zhang discloses wherein the product class is associated with at least one of: a5DMFIRM #401499390 v7ATTORNEY DOCKET NO.: 26141.0142U2 APPLICATION NO.: 16/914,063device type, a device model, a device component, a product, a product family, a product line, a product type, a product series, a product model, a manufacturer, a manufacturer type, a manufacturer line, a subscriber level, a subscriber type, a licensing level, a license, a sales location, a service provider, a vendor, or a vendor type (Zhang, abstract and Figure 1 and associated texts such as paragraphs 7-8, 13, 37-43, 88, teaches obtaining a group ID of a group based on the machine type of the group, generating a group key based on the group ID, and transmitting the group key. The group key is later used to perform encrypted group communications between the base station and the group. 

As per claims 22, 24, and 26, Kean in view of Zhang discloses wherein the product class is associated with at least one of: a communication service, a network service, a video service, an audio service, a short message service, a multimedia message service, at least one device configured to enable at least one service, at least one device configured to disable the at least one service, at least one device configured to provide access to the at least one service, at least one device configured to prevent access to the at least one service, or at least one device configured to provide the at least one service (Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-17, 77, 92, 95-96, teaches generating new intermediate keys for each transaction using the base level key and a portion of device identifying information. These are “transaction specific keys” and are considered as being part of “a communication service” as the keys are used to encrypt messages being send over communication sessions.)  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kean in view of Zhang and further in view of Hemphill et al. (US 2014/0181521) hereinafter referred to as Hemphill.

As per claim 4, Kean in view of Zhang discloses The method of claim 1.
However, Kean in view of Zhang does not specifically teach wherein determining the second key comprises: determining, based on the first key and a plurality of keys stored at the first computing device, that the first key at least partially matches at least one key of the plurality of keys, wherein the at least one key comprises the second key.
Hemphill discloses wherein determining the second key comprises: determining, based on the first key and a plurality of keys stored at the first computing device, that the first key at least partially matches at least one key of the plurality of keys, wherein the at least one key comprises the second key (Hemphill, paragraph 78, teaches a provisioning service searching through its database of keys to find a private key that matches the stored public key.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Hemphill with the teachings of Kean in view of Zhang. Kean in view of Zhang teaches generating a second key from a root key later performing encrypted communications with the device to access a service using the second key. Hemphill teaches that the second key can be selected from a database of previously generated keys (instead of generated) based on the first key. Therefore, it would have been obvious for second key of Kean in view of Zhang to be selected from a database of keys based on an index such as the first key (as in Hemphill) instead of being generated (as in Kean in view of Zhang) as this would have been a simple substitution of one known form of key selection for another to yield the predictable results of selecting a second key to be used to perform encrypted communications to access a service.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kean in view of Zhang and further in view of Kisters (US 10003589).

As per claim 6, Kean in view of Zhang discloses The method of claim 1.
However, Kean in view of Zhang does not specifically teach wherein causing the service to be activated at the first computing device comprises: determining that the first key at least partially matches the second key; and causing, based on the first key at least partially matching the second key, the service to be activated at the first computing device.
Kisters discloses wherein causing the service to be activated at the first computing device comprises: determining that the first key at least partially matches the second key; and causing, based on the first key at least partially matching the second key, the service to be activated at the first computing device (Kisters, col. 9 lines 5-46, teaches authenticating a user and granting access when the locally stored authentication key at least partially matches the database stored authentication key.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Kisters with the teachings of Kean in view of Zhang. Kean in view of Zhang teaches granting a user access to a service based on a received key matching a generated key. Kisters teaches authenticating a user and granting access when two keys partially match. Therefore, it would have been obvious to perform the user authentication based on a partial key match between two keys for the purpose of performing user authentication to prevent unauthorized access.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kean in view of Zhang and further in view of Shankar et al. (US 2006/0204004) hereinafter referred to as Shankar.

As per claim 10, Kean in view of Zhang discloses The method of claim 8, wherein determining the first key comprises: [generating], based on … a plurality of settings for a plurality of classes of devices, at least one key …, wherein the at least one key comprises the first key (Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-16, 74-76, 86, 91-92, 95, teaches a user device registering with a service and transmitting requested information to the service. The service then generates a base level key and transmits the base level key to the user device. Zhang, abstract and Figure 1 and associated texts such as paragraphs 7-8, 13, 37-43, 88, teaches obtaining a group ID of a group based on the machine type of the group, generating a group key based on the group ID, and transmitting the group key. The group key is later used to perform encrypted group communications between the base station and the group. Zhang, Figures 9-11 and associated texts such as paragraphs 47-48, 124-127, 147-148, and 181-182, teaches a device requesting a service by sending a service ID, a service key is generated based on the service ID, and the service key is used to perform encrypted communications to access a service.)
However, Kean in view of Zhang does not specifically teach determining a key from a plurality of keys.
Shankar discloses determining the first key comprises: determining, based on a plurality of keys associated with a plurality of settings …, at least one key of the plurality of keys, wherein the at least one key comprises the first key (Shankar, paragraph 43, teaches selecting a root key from a plurality of root keys stored in a root key table based on an index.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Shankar with the teachings of Kean in view of Zhang. Kean in view of Zhang teaches generating a root key for a device and later performing encrypted communications with the device to access a service using transaction specific keys that are generated based on the root key. Shankar teaches that the root key can be selected from a table of previously generated root keys (instead of generated) based on an index. Therefore, it would have been obvious for root key of Kean in view of Zhang to be selected from a table of root keys based on an index (as in Shankar) instead of being generated (as in Kean in view of Zhang) as this would have been a simple substitution of one known form of root key selection for another to yield the predictable results of selecting a root key.

As per claim 11, Kean in view of Zhang and Shankar discloses The method of claim 10, wherein the one or more settings are associated with atAtlanta #3306737 v33ATTORNEY DOCKET NO.: 26141.0142U2 APPLICATION NO.: 16/914,063least one setting of the plurality of settings (Zhang, abstract and Figure 1 and associated texts such as paragraphs 7-8, 13, 37-43, 88, teaches obtaining a group ID of a group based on the machine type of the group, generating a group key based on the group ID, and transmitting the group key. The group key is later used to perform encrypted group communications between the base station and the group. Zhang, Figures 9-11 and associated texts such as paragraphs 47-48, 124-127, 147-148, and 181-182, teaches a device requesting a service by sending a service ID, a service key is generated based on the service ID, and the service key is used to perform encrypted communications to access a service. Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-16, 74-76, 86, 91-92, 95, teaches a user device registering with a service and transmitting requested information to the service. The service then generates a base level key and transmits the base level key to the user device. This requires the user device to send a provisioning request as well as device identifying information. Shankar, paragraph 43, teaches selecting a root key from a plurality of root keys stored in a root key table based on an index. The group/service ID of Zhang, the device identifying information of Kean, and the index of Shankar are associated with themselves.)  

As per claim 12, Kean in view of Zhang and Shankar discloses The method of claim 10, wherein the one or more settings are associated with a first class of the plurality of classes of devices, and wherein the first class comprises the second computing device (Zhang, abstract and Figure 1 and associated texts such as paragraphs 7-8, 13, 37-43, 88, teaches obtaining a group ID of a group based on the machine type of the group, generating a group key based on the group ID, and transmitting the group key. The group key is later used to perform encrypted group communications between the base station and the group. Zhang, Figures 9-11 and associated texts such as paragraphs 47-48, 124-127, 147-148, and 181-182, teaches a device requesting a service by sending a service ID, a service key is generated based on the service ID, and the service key is used to perform encrypted communications to access a service. The group/service ID is based on the type of device or the type of service requested i.e. the class of device.)  

As per claim 13, Kean in view of Zhang and Shankar discloses The method of claim 10, wherein the at least one key is associated with the one or more settings (Zhang, abstract and Figure 1 and associated texts such as paragraphs 7-8, 13, 37-43, 88, teaches obtaining a group ID of a group based on the machine type of the group, generating a group key based on the group ID, and transmitting the group key. The group key is later used to perform encrypted group communications between the base station and the group. Zhang, Figures 9-11 and associated texts such as paragraphs 47-48, 124-127, 147-148, and 181-182, teaches a device requesting a service by sending a service ID, a service key is generated based on the service ID, and the service key is used to perform encrypted communications to access a service. Kean, Figures 4-6 and associated texts such as paragraphs 5-7, 15-16, 74-76, 86, 91-92, 95, teaches a user device registering with a service and transmitting requested information to the service. The service then generates a base level key and transmits the base level key to the user device. This requires the user device to send a provisioning request as well as device identifying information. Shankar, paragraph 43, teaches selecting a root key from a plurality of root keys stored in a root key table based on an index. The group/service key of Zhang is associated with the group/service key. The root key of Kean is associated with the device identification information. The root key of Shankar is associated with the selected index.)

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Ignatchenko (US 2014/0006788) – teaches selecting a root key from a plurality of root keys based on user input.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498